TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00618-CV


                   Poole Point Subdivision Homeowners’ Association and
                  Poole Point Architectural Control Committee, Appellants

                                                v.

                            Sean DeGon and Erie DeGon, Appellees


              FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
      NO. C-1-CV-19-009597, THE HONORABLE TODD T. WONG, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Poole Point Subdivision Homeowners’ Association and Poole Point Architectural

Control Committee (collectively, “Poole Point”) appeal from the trial court’s judgment declaring

that an amendment to the Poole Point Subdivision’s deed restrictions imposing a minimum

duration on leases of residences in the subdivision was unenforceable against Sean DeGon and

Erie DeGon. For the reasons set forth below, we will reverse the trial court’s judgment and

remand the case to the trial court.


                                        BACKGROUND

               Our recitation of the pertinent facts in this case is taken from an agreed statement

of facts signed by the parties. See Tex. R. Civ. P. 263 (providing for submission of agreed

statement of facts). In December 2013, Sean and Erie DeGon, who reside in Houston, bought

a residence on a lot in the Poole Point Subdivision (“the Property”). The Property is subject to
the “Declaration of Covenants, Conditions and Restrictions” (“the Restrictions”) dated April 1,

1987, and filed in the Real Property Records of Travis County, Texas. The Restrictions provide,

in part:


           NOW THEREFORE, Declarant, the sole Owner in fee simple of POOLE
           POINT hereby declares that all lots in POOLE POINT shall be held, transferred,
           sold and conveyed subject to the following covenants, restrictions, reservations
           and charges, hereby specifying and agreeing that this Declaration and its
           provisions shall be and are covenants to run with the land and shall be binding on
           Declarant, its successors and assigns, all subsequent Owners of each lot, and the
           Owners by acceptance of their deeds do for themselves, their heirs, executors,
           administrators, successors and assigns, covenant and agree to abide by the terms
           and conditions of this Declaration.

           ....

                                          RESTRICTIONS

    1. All property (except for Lot 164) shall be used, devoted, improved and occupied
       exclusively to Single Family Residential Use. Only one single family dwelling
       unit may be erected on a lot.

    2. No business and/or commercial activity to which the general public is invited
       shall be conducted within POOLE POINT; except that this shall not be read to
       prevent the leasing of a single family dwelling unit by the Owner thereof, subject
       to all the provisions of this Declaration.

           ....

                                  LAND USE AND STRUCTURES

    1. All lots in POOLE POINT shall be used and occupied for residential purposes
       only; except that Lot 164 is hereby reserved, set aside and dedicated as an
       easement for access to Lake Travis.

                                      GENERAL PROVISIONS

           7. Deeds of conveyance to any lot may contain the provisions, restrictions
           covenants and conditions herein by reference to this Declaration; however,
           whether reference is made in any or all of said deeds, by acceptance of a deed to a
           lot in POOLE POINT each Owner for himself, his heirs, personal representatives,
           successors and assigns, binds himself and such heirs, personal representatives

                                                   2
       successors and assigns to all the terms of and provisions of this Declaration and
       any amendments thereto.


The DeGons stated that they reviewed and relied on the Restrictions before purchasing the

Property.

               In 2017, the DeGons began leasing the Property for durations of fewer than 30

days. In 2019, pursuant to the Restrictions’ amendment provision, owners of more than 67% of

the lots in the Poole Point Subdivision executed and recorded an amendment to the Restrictions

(“the Amendment”). The Amendment provides:


       The Deed Restrictions are hereby amended to include the following:

       No lot or property (including without limitation, any residence, room or rooms in
       a residence, any dwelling house, guest quarters, servants quarters, garage, or any
       other structure located on any lot) in the Subdivision, may be rented for a period
       of less than 180 consecutive days, and the lessee or lessees under any such rental
       must use the property as the lessee’s residence, and must intend to occupy the
       property as their place of abode for the duration of the 180 consecutive days.


The DeGons did not sign the Amendment but they do not contest the validity of the votes or the

procedure by which the Amendment was executed and recorded. After the Amendment became

effective, the DeGons continued to lease the Property for periods of 30 days and stated that they

intend to continue this practice despite the Amendment. Poole Point then sent a cease-and-desist

letter to the DeGons demanding that they comply with the Restrictions and the Amendment. The

DeGons responded by suing Poole Point seeking a declaratory judgment that the Amendment

could not be enforced against them. Poole Point filed a counterclaim asserting that the DeGons

were in breach of the Restrictions and the Amendment by leasing the Property to third parties for

prohibited durations and occupancies and requesting that the court enter a cease-and-desist order

and grant declaratory relief.

                                               3
                The DeGons and Poole Point agreed to a bench trial pursuant to rule 263 of the

Texas Rules of Civil Procedure. See Tex. R. Civ. P. 263 (providing for submitting controversy

to court on agreed statement of facts). After considering the filed stipulations and joint exhibits,

the trial court rendered judgment in favor of the DeGons and awarded them attorneys’ fees. The

trial court’s order recites that:


        the DeGons are entitled to declaratory relief that the 2019 Amendment to the
        [Restrictions] at issue, which places a mandatory minimum duration on leasing, is
        not enforceable against [the DeGons] owing to its deprivation of their settled
        property rights under the [Restrictions], under which they purchased [the]
        property. The 2019 Amendment represents a new and different restriction which
        defies the reasonable and settled expectations of the DeGons, who relied on the
        1987 Declaration’s grant of the right to lease the main dwelling without duration
        restriction and physical occupancy requirements.


After the trial court denied Poole Point’s motion for new trial, Poole Point perfected this appeal.


                                    STANDARD OF REVIEW

                Rule 263 of the Texas Rules of Civil Procedure provides:


        Parties may submit matters in controversy to the court upon an agreed statement
        of facts filed with the clerk, upon which judgment shall be rendered as in other
        cases; and such agreed statement signed and certified by the court to be correct
        and the judgment rendered thereon shall constitute the record of the cause.


Id. In an appeal involving an agreed statement of facts pursuant to Rule 263, the only issue on

appeal is whether the trial court properly applied the law to the agreed facts. See id.; Abbott v.

Blue Cross & Blue Shield of Tex., Inc., 113 S.W.3d 753, 757 (Tex. App.—Austin 2003, pet.

denied). We review this issue de novo. Panther Creek Ventures, Ltd. v. Collin Cent. Appraisal

Dist., 234 S.W.3d 809, 811 (Tex. App.—Dallas 2007, pet. denied). Our consideration is limited

to those agreed facts. Id. The agreed facts are binding on the parties, the trial court, and the

                                                 4
appellate court. Patton v. Porterfield, 411 S.W.3d 147, 153-54 (Tex. App.—Dallas 2013, pet.

denied). In an appeal of an “agreed” case, there are no presumed findings in favor of the

judgment. State Farm Lloyds v. Kessler, 932 S.W.2d 732, 735 (Tex. App.—Fort Worth 1996,

writ denied). We presume conclusively that the parties have brought before the court all facts

necessary for the presentation and adjudication of the case. Cummins & Walker Oil Co. v. Smith,

814 S.W.2d 884, 886 (Tex. App.—San Antonio 1991, no writ). We do not review the legal

or factual sufficiency of the evidence but simply review the trial court’s order to determine if

it correctly applied the law to the agreed stipulated facts. Panther Creek Ventures, 234 S.W.3d

at 811.


                                        DISCUSSION

              To amend deed restrictions, three conditions must be met. See Wilchester W.

Concerned Homeowners LDEF, Inc. v. Wilchester West Fund, Inc., 177 S.W.3d 552, 562 (Tex.

App.—Houston [1st Dist.] 2005, pet. denied); Dyegard Land P’ship v. Hoover, 39 S.W.3d 300,

313 (Tex. App.—Fort Worth 2001, no pet.).          First, the instrument creating the original

restrictions must establish both the right to amend and the method of amendment. Wilchester

West, 177 S.W.3d at 562; Dyegard Land P’ship, 39 S.W.3d at 313. Second, the right to amend

implies only those changes contemplating a correction, improvement, or reformation of the

agreement rather than its complete destruction. Wilchester West, 177 S.W.3d at 562; Dyegard

Land P’ship, 39 S.W.3d at 313. Third, the amendment must not be illegal or against public

policy. Wilchester West, 177 S.W.3d at 562; Dyegard Land P’ship, 39 S.W.3d at 313.

              In the present case, the parties agree that the Restrictions established both the

right to amend and the method of amending them and the DeGons do not challenge the


                                               5
procedure by which the Restrictions were amended. Thus, the enforceability of the Amendment

depends on (1) whether it corrects, reforms, or improves the Restrictions, rather than destroying

them; and (2) whether the Amendment is illegal or against public policy.

               We first consider whether imposing a minimum duration on leases of residences

in the Poole Point Subdivision destroys the right to lease that was originally granted in the

Restrictions. We conclude that it does not. The Restrictions do not grant homeowners an

absolute or unlimited right to lease their residences. Instead, that right is “subject to all the

provisions of” the Restrictions, which contain a provision permitting amendments.              The

Amendment, which was validly executed and recorded, does not completely prohibit the owners’

ability to lease their residences. Rather, it imposes a minimum stay provision, establishing

the minimum duration for a lease of a property owner’s residence. See Cavazos v. Board of

Governors of the Council of Co-Owners of the Summit Condominiums, No. 13-12-00524-CV,

2013 WL 5305237, at *3 (Tex. App.—Corpus Christi-Edinburg Sept. 19, 2013, no pet.) (mem.

op.) (holding that minimum stay requirement did not completely prohibit the owners’ ability to

rent their property). The placing of certain conditions on the duration of a lease and the lessee’s

use of the leased property does not constitute “complete destruction” of the Deed Restrictions.1

The Amendment reformed the right to lease contained in the Restrictions by setting a minimum

duration for any leases and requiring that the lessees use the leased property as their residence

       1
            We note that the trial court did not conclude that the Amendment destroyed the
DeGons’ right to lease their residence in the Poole Point Subdivision. Instead, it based its
decision on its finding that the Amendment “defies the reasonable and settled expectations of the
DeGons, who relied on the 1987 Declaration’s grant of the right to lease the main dwelling
without duration restriction and physical occupancy requirements.” The DeGons purchased their
property knowing that the Restrictions could be amended and that the right to lease was “subject
to all provisions” in the Restrictions, including any valid amendments. For this reason, the
DeGons could not reasonably have expected that there could never be restrictions placed on the
right to lease their residence.
                                                6
for the duration of the lease. Thus, unless the Amendment is illegal or against public policy, it

constitutes an enforceable limitation on the right to lease the Property.

               Modifications to deed restrictions that impose greater restrictions are not

prohibited by law when they are consistent with the overall plan of development. See Dyegard

Land P’ship, 39 S.W.3d at 313 (upholding amendment to property restrictions that imposed

prohibition against drilling private water wells when no such restriction previously existed);

Harrison v. Air Park Estate Zoning Comm., 533 S.W.2d 108, 111 (Tex. App.—Dallas 1976, no

writ) (holding that modification to original restrictive covenant, although more restrictive, “was

consistent with the overall plan of the development and was neither unreasonable nor prohibited

by law”); see also 16 Tex. Jur. 3d, Covenants, Conditions, and Restrictions § 115 (2021) (“A

restriction modified so as to make it even more restrictive is neither unreasonable nor prohibited

by law where it is consistent with the overall plan of development and is adopted according to

the subdivision plan.”). The Restrictions for the Poole Point Subdivision indicate the intent that

it be a residential community. For example, the Restrictions provide that “[a]ll property [] shall

be used, devoted, improved and occupied exclusively for Single Family Residential Use.” The

Restrictions also prohibit business or commercial activity within the subdivision with the

exception of “the leasing of a single family dwelling by the Owner thereof, subject to all the

provisions” of the Restrictions. “[R]estrictions placed upon lots for the purpose of prescribing

and preserving the residential character thereof are looked upon with favor by the courts.” Wald

v. West MacGregor Protective Ass’n, 332 S.W.2d 338, 343 (Tex. App.—Houston 1960, writ

ref’d n.r.e.). The minimum duration requirement created by the Amendment reinforced the

existing residential use and occupancy restriction and the prohibition against commercial

activities. Furthermore, the Texas Supreme Court has indicated that amending deed restrictions

                                                  7
is an appropriate method for specifying a minimum duration for leases in a residential

subdivision. See Tarr v. Timberwood Park Owners Ass’n, 556 S.W.3d 274, 277 (Tex. 2018). In

Tarr, the supreme court was asked to determine whether short-term vacation rentals violated

restrictive covenants that limited tracts to residential purposes and single-family residences.

While declining to construe the covenants as they existed to prohibit short-term leases, the

supreme court noted that “throughout the dispute, neither the association nor Tarr attempted to

amend the deed restrictions to specify a minimum duration for leasing—an option available to

both of them under the deed’s amendment provisions.” Id. Thus, in Tarr the supreme court

acknowledged the propriety of amending residential-use deed restrictions to place durational

limits on leases, which is precisely what Poole Point did. If such amendments were illegal or

against public policy, the supreme court would not have described them as an available option.

               We conclude that the Amendment is valid and enforceable because it meets the

requirements that it (1) corrects, reforms, or improves the Restrictions, rather than destroying

them; and (2) is not illegal or against public policy. See Wilchester West, 177 S.W.3d at 562;

Dyegard Land P’ship, 39 S.W.3d at 313. Consequently, the trial court erred in determining that

the Amendment was unenforceable against the DeGons and rendering judgment in their favor.

We therefore reverse the trial court’s judgment granting the DeGons’ request for declaratory relief.

               On appeal, Poole Point challenges the trial court’s award of attorneys’ fees to the

DeGons. See Tex. Civ. Prac. & Rem. Code § 37.009 (in proceeding under Uniform Declaratory

Judgments Act (UDJA), court may award costs and reasonable and necessary attorneys’ fees as

are equitable and just). Poole Point argues that, because the DeGons are not entitled to the

declaratory relief sought, this Court should reverse the award of attorneys’ fees and render

judgment denying them recovery of any attorneys’ fees. In the alternative, Poole Point argues

                                                 8
that the Court should remand the cause to the trial court for reconsideration of whether the

DeGons are entitled to attorneys’ fees under the UDJA.

               “Under section 37.009, a trial court may exercise its discretion to award attorneys’

fees to the prevailing party, the nonprevailing party, or neither.” Feldman v. KPMG LLP,

438 S.W.3d 678, 685 (Tex. App.—Houston [1st Dist.] 2014, no pet.). Thus, a trial court has the

discretion to award attorneys’ fees to a party even if it does not prevail. Feldman, 438 S.W.3d

at 685-86 (concluding that trial court had power to award attorneys’ fees under UDJA even

though it had dismissed claim for declaratory relief for lack of jurisdiction). However, because

on appeal the DeGons’ status has changed from a prevailing party to a non-prevailing party, we

will remand the issue of attorneys’ fees to the trial court for reconsideration. See Barshop v.

Medina Cnty. Underground Water Conservation Dist., 925 S.W.2d 618, 637-38 (Tex. 1996)

(remanding case to district court to consider and exercise its discretion to award attorneys’ fees

under UDJA when party may no longer have “substantially prevailed” in litigation); Berquist v.

Lamar Gateway Baceline Holdings, LLC, No. 03-19-00096-CV, 2020 WL 4462328, at *6 (Tex.

App.—Austin July 24, 2020, no pet.) (mem. op.) (when declaratory judgment is reversed on

appeal, trial court’s award of attorneys’ fees may no longer be equitable and just).

               Poole Point maintains that this Court should render judgment awarding it

attorneys’ fees, in the amount the parties stipulated was reasonable and necessary, pursuant to

Texas Property Code section 5.006. See Tex. Prop. Code § 5.006. Section 5.006 provides that

“[i]n an action based on breach of a restrictive covenant pertaining to real property, the court

shall allow to a prevailing party who asserted the action reasonable attorney’s fees in addition to

the party’s costs and claim.” Id. However, at this stage Poole Pointe’s claims based on the

DeGons’ breach of the Restrictions and its request for a cease-and-desist order have not been

                                                 9
adjudicated. In its original answer, Poole Point asserted a counterclaim alleging that the DeGons

breached the Restrictions and sought to enforce those restrictions through a cease-and-desist

order. Poole Point also sought declaratory judgment that the Restrictions, as amended, were

valid and enforceable against the DeGons. The trial court denied these requests in its final

judgment when it declared that the DeGons were entitled to the declaratory relief they

sought and concluded: “This judgment is final and appealable and disposes of all parties and

all claims. All relief not expressly granted herein is denied.” See Lehmann v. Har-Con Corp.,

39 S.W.3d 191, 195 (Tex. 2001) (“A judgment is final for purposes of appeal if it disposes of all

pending parties and claims in the record, except as necessary to carry out the decree.”). We are

remanding this case for the trial court to reconsider the award of attorneys’ fees to the DeGons

pursuant to the UDJA. On remand, and in light of this Court’s opinion, Poole Point may secure a

ruling on its counterclaim for breach of the Restrictions, request that the court enter a cease-and-

desist order, and request specific declarations regarding the enforceability of the Restrictions.

It may also seek to recover its “reasonable attorneys’ fees” pursuant to Texas Property Code

section 5.006.


                                         CONCLUSION

                 For the reasons stated in this opinion, we reverse the trial court’s judgment

granting the DeGons’ request for declaratory relief. We remand the cause for the trial court to

reconsider the award of attorneys’ fees under section 37.009 of the UDJA. We also remand the

cause to the trial court to consider Poole Point’s counterclaims and request for attorneys’ fees

pursuant to section 5.006 of the Texas Property Code.




                                                10
                                           __________________________________________
                                           Thomas J. Baker, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Reversed and Remanded

Filed: March 24, 2022




                                              11